Citation Nr: 0419608	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  00-14 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for fibromyalgia with 
polyarthralgias, migraine headaches, and hypertension, 
including as a manifestation of undiagnosed illness.  

2.  Entitlement to service connection for a sinus disorder.  

5.  Entitlement to an initial evaluation higher than 10 
percent for a gastrointestinal disorder classified as 
"gastritis with esophagitis and duodenitis."  

6.  Entitlement to an initial compensable evaluation for 
bilateral pingueculae.  

7.  Entitlement to an effective date, prior to April 30, 
1999, for grants of service connection for post-traumatic 
stress disorder (PTSD), bilateral pingueculae, and a 
gastrointestinal disorder classified as "gastritis with 
esophagitis and duodenitis."  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from November 1986 to 
April 1993.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO, in pertinent part, granted service 
connection for PTSD, bilateral pingueculae, and a 
gastrointestinal disorder classified as "gastritis with 
esophagitis and duodenitis," for which it assigned initial 
disability evaluations of 100 percent, 10 percent and 
noncompensable, respectively, effective April 30, 1999.  The 
veteran has appealed the evaluations assigned for the 
gastrointestinal disorder and the bilateral pingueculae and 
the April 30, 1999, effective date assigned for each of the 
three service connection awards.  

By the same rating decision, the RO also denied entitlement 
to service connection for hypertension, migraine headaches, 
and fibromyalgia with arthralgias as a manifestation of 
undiagnosed illness.  

The RO denied entitlement to service connection for 
fibromyalgia with arthralgias in part on the basis that 
bilateral wrist, knee and ankle conditions (manifested by 
pain) were due to a known diagnosis.  Supplemental statements 
of the case issued in September 2003 and February noted that 
the law pertaining to the granting of service connection for 
fibromyalgia due to Gulf War service had been changed but 
that the veteran did not qualify for service connection under 
the new criteria.  Although the issue developed and certified 
for appellate review does not include the veteran's potential 
entitlement for service connection for the disorder as a 
manifestation of undiagnosed illness, this component of the 
claim has clearly been adjudicated and the issue on appeal 
has been revised accordingly.  

By a September 2002 rating decision the RO denied entitlement 
to service connection for a herniated nucleus pulposus at L5-
S1, and for residuals of an anthrax shot and exposure to "PB 
tablets."  The veteran did not appeal these denials and 
neither matter is before the Board at the present time.  

The appeal as to all issues other than entitlement to an 
earlier effective date for the three service connection 
awards are remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
the disabilities at issue was received on April 30, 1999.  

2.  In May 2000 the RO granted entitlement to service 
connection for PTSD, bilateral pingueculae, and a 
gastrointestinal disorder classified as "gastritis with 
esophagitis and duodenitis" and assigned initial disability 
evaluations of 100 percent, 10 percent and noncompensable, 
respectively, for these disabilities effective April 30, 
1999.  


CONCLUSION OF LAW

The claim for an effective date, prior to April 30, 1999, for 
the grants of service connection for PTSD, bilateral 
pingueculae, and a gastrointestinal disorder classified as 
"gastritis with esophagitis and duodenitis" is denied as a 
matter of law.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110, 
7104, 7105 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.159, 
3.400 (2003); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 
see also Shields v. Brown, 8 Vet. App. 346, 351-352 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter -- Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), which, among other changes, 
expanded the notification and duty to assist obligations owed 
to claimants.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the VCAA does not affect matters on appeal when 
the question is limited to statutory interpretation.  See 
generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law); Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000); Mason v. Principi, 16 Vet. App. 129, 132 (2002); 
Manning v. Principi, 16 Vet. App. 534, 542-3 (2002) and cases 
cited therein.  

In addition, the VA General Counsel has held that VA is not 
required under 38 U.S.C. § 5103(a) to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  VAOPGCPREC 
5-04.  

In the present case, the issue of entitlement to an earlier 
effective date is a legal one as there is no dispute as to 
the essential facts required to resolve the matter.  The 
outcome of the appeal is governed by the interpretation and 
application of the law and regulations rather than by 
consideration of the adequacy of the evidence or resolving 
conflicting evidence.  

Accordingly, the notice and duty to assist provisions of the 
VCAA are inapplicable and no further development under the 
VCAA is required as to this issue.  



Criteria

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase of compensation 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110 (West 2002).  

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application therefor is received within one year 
from such date of discharge or release.  38 U.S.C.A. § 5110 
(b)(1) (West 2002).  If a claim is not received within one 
year after discharge or release, the award shall be effective 
from the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2) (2003).  

In order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary, the 
law requires that a specific claim in the form prescribed by 
the Secretary must be filed.  38 U.S.C.A. § 5101(a) (West 
2002); 38 C.F.R. § 3.151(a) (2003).  Upon request made in 
person or in writing, the Secretary shall furnish, free of 
expense, all such printed instructions and forms as may be 
necessary in establishing the claim.  38 U.S.C.A. § 5102 
(West 2002). 

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by the 
Department of Veterans Affairs may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If the formal claim is received 
within one year from the date it was sent to the claimant, it 
will be considered filed as of the date of the receipt of an 
informal claim.  38 C.F.R. § 3.155(a) (2003).  




Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by the 
Department of Veterans Affairs may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If the formal claim is received 
within one year from the date it was sent to the claimant, it 
will be considered filed as of the date of the receipt of an 
informal claim.  38 C.F.R. § 3.155(a) (2003).  

A claim "means a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit."  Brannon v. West, 
12 Vet. App. 32 (1998); 38 C.F.R. § 3.1(p) (2003).  

A "pending claim" is an application, formal or informal, 
which has not been finally adjudicated.  38 C.F.R. § 3.160(c) 
(2003).  

A "finally adjudicated claim" is an application, formal or 
informal, which has been allowed or disallowed by the agency 
of original jurisdiction, the action having become final by 
the expiration of one year after the date of notice of an 
award or disallowance, or by denial on appeal.  38 C.F.R. 
§ 3.160(d) (2003); see also 38 C.F.R. §§ 20.1103, 20.1104 
(2003).

Under the provisions of 38 C.F.R. § 3.157(b)(1) (2003), the 
date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  The provisions 
of this regulation apply only when such reports relate to 
examination or treatment of a disability for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  See Servello v. Derwinski, 3 Vet. App. 196, 199-
200 (1992); Crawford v. Brown, 5 Vet. App. 33, 35-6 (1993).  


Earlier Effective Date

The veteran contends that the effective date for the grants 
of service connection for PTSD, bilateral pingueculae, and a 
gastrointestinal disorder should have been in August 1998, 
when he underwent a Persian Gulf Registry examination.  He 
maintains that this was when VA first became aware of his 
disabilities.  

The record appears to confirm that the veteran underwent a 
Persian Gulf Registry examination in August 1998, though the 
complete report of that examination is not on file.  

The veteran thereafter filed an original application for VA 
disability compensation that was received at the RO on April 
30, 1999, wherein he requested service connection for a 
number of disorders, including those at issue on appeal.  The 
claim was adjudicated by the RO in May 2000, following 
development of the evidentiary record, at which time service 
connection was granted for PTSD, bilateral pingueculae, and a 
gastrointestinal disorder, and the awards were made effective 
from April 30, 1999, the date of the claim.  

The selection of April 30, 1999, as the effective date of the 
award of service connection for the three disabilities 
reflects the application of 38 C.F.R. § 3.400(b)(2) (2003), 
the VA regulation that implements the statutory provisions 
that control the assignment of effective dates for awards of 
service connection.  See 38 U.S.C.A. § 5110 (West 2002).  

Under the statute and regulations, an award of service 
connection can be made effective from the date after 
separation from service if a claim was received within one 
year after separation.  If no claim is received during that 
period, an award based on any subsequent claim can be made 
effective from no earlier than the date of such claim.  
Except for claims received during the first year after 
separation from service, there is no authority in the law for 
the assignment of an effective date earlier than the date of 
claim.  




By requesting that the award be made effective from the date 
of the August 1998 Persian Gulf Registry examination the 
veteran is in effect arguing that such examination 
constituted a claim for service connection.  However, the 
regulatory definition of a VA claim is narrow and specific.  
The law requires that a specific claim in the form prescribed 
by the Secretary must be filed.  38 U.S.C.A. § 5101(a) (West 
2002); 38 C.F.R. § 3.151(a) (2003).  To qualify as an 
informal claim there must be a communication or action 
indicating an intent to apply for VA benefits and the claim 
must identify the benefit sought.  No such document was of 
record with VA before April 30, 1999.  

It should be pointed out that in some cases the date of a VA 
outpatient or hospital examination or the date of admission 
to a VA or uniformed services hospital will be accepted as 
the date of receipt of an informal claim.  38 C.F.R. 
§ 3.157(b)(1) (2003).  

However, these provisions operate only after a formal claim 
for compensation has previously been allowed (in which case 
the issue is entitlement to a higher rate of compensation) or 
when a formal claim for compensation has been disallowed for 
the reason that service-connected disability is not 
compensable in degree.  See Servello v. Derwinski, 3 Vet. 
App. 196, 199-200 (1992).  This regulation does not apply 
where service connection has not been granted.  The fact that 
the veteran had contact with a VA medical facility before 
April 30, 1999, is therefore of no value to him in seeking an 
earlier effective date.  

Nor is it relevant that PTSD, bilateral pingueculae and a 
gastrointestinal disorder may have preexisted April 30, 1999.  
Compensation for such disabilities was not payable until 
entitlement had been adjudicated in accordance with the 
procedural and evidentiary requirements established by law.  
The CAVC has made it plain that the date of the filing of the 
claim and the documentation of entitlement is controlling in 
effective date determinations.  See Lalonde v. West, 12 Vet. 
App. 377, 380 (1999) (citing Hazan v. Gober, 10 Vet. App. 511 
(1997).  



In the present case, it is the law which is dispositive of 
the issue on appeal, not the facts.  The CAVC has held that 
where the law and not the evidence is dispositive, the claim 
should be denied or the appeal terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see 
also Shields v. Brown, 8 Vet. App. 346, 351-352 (1995).  The 
Board has found that the appeal is without legal merit and 
must be denied.  


ORDER

Entitlement to an effective date, prior to April 30, 1999, 
for grants of service connection for PTSD, bilateral 
pingueculae, and a gastrointestinal disorder classified as 
"gastritis with esophagitis and duodenitis" is denied.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

Adequacy of VCAA Notice

In this case, the record shows the RO provided the veteran 
with general notice of the statutory and regulatory 
provisions relevant to his claims in its statement of the 
case furnished to him in June 2000; however, he has not been 
provided specific notice of the VCAA and this law's 
requirements, particularly VA's obligation to inform the 
claimant which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002).  

The duty to assist letters from the RO to the veteran in 
January and March 2001 do not even mention the VCAA of 2000, 
muchless satisfy the respective duties of the RO and the 
veteran as to procurement and provision of information and 
evidence.

As such, absent notice of the VCAA, it would potentially be 
prejudicial to the veteran if the Board were to proceed with 
a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The CAVC has repeatedly vacated Board decisions where the 
VCAA notice sent to the claimant failed to specify who was 
responsible for obtaining relevant evidence or information as 
to the claims that were subject to the appealed Board 
decision.  See e.g. Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

Aside from the obvious procedural defect - where no notice of 
the VCAA has been provided to the claimant - it is abundantly 
clear from the CAVC's judicial rulings on this subject that 
providing a claimant with general VCAA notice or furnishing 
VCAA notice with regard to unrelated claims will not satisfy 
the duty-to-notify provisions of the VCAA, as interpreted by 
the CAVC.  

As the Board cannot rectify this deficiency on its own, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), this matter must be remanded 
for further development.



Development of the Evidence - Disabilities Claimed to be 
Manifestations of Undiagnosed Illness 

With respect to the fibromyalgia claim, the record shows that 
throughout the period covered by this claim the veteran has 
complained of pain involving multiple joints for which 
various diagnoses have been recorded, including myofascial 
pain syndrome, generalized arthralgias of unknown etiology 
and fibromyalgia.  

The RO has explained the denial of service connection for 
fibromyalgia and multiple arthralgias in part on the basis 
that the veteran does not have a current diagnosis of 
fibromyalgia for the purpose of an award of service 
connection under revisions of the law regarding compensation 
for certain chronic disabilities associated with the Persian 
Gulf conflict that became effective in March 2002.  

Under the revised provisions of 38 U.S.C.A. § 1117 enacted by 
the Veterans Education and Benefits Expansion Act of 2001, 
Public Law 107-103, the Secretary may pay compensation to a 
Persian Gulf veteran who has a qualifying chronic disability 
that became manifest during service on active duty in the 
Armed Forces in the Southwest Asia Theater of Operations 
during the Persian Gulf war, or, to a degree of 10 percent or 
more during the presumptive period established by the 
Secretary of Veterans Affairs.  

For purposes of this section, the term "qualifying chronic 
disability" means a chronic disability resulting from any of 
the following (or any combination of any of the following): 
(A) an undiagnosed illness, (B) a medically unexplained 
chronic multisymptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms, (C) any diagnosed 
illness that the Secretary determines by regulation warrants 
a presumption of service connection.  38 U.S.C.A. 
§ 1117(a)(1) as amended by § 202 of HR 1291, PL 107-103.

For purposes of this section, signs or symptoms that may be a 
manifestation of an undiagnosed illness or a chronic 
multisymptom illness include the following:  (1) fatigue, (2) 
unexplained rashes or other dermatological signs or symptoms, 
(3) headache, (4) muscle pain, (5) joint pain, (6) 
neurological signs and symptoms, (7) neuropsychological signs 
or symptoms, (8) signs or symptoms involving the upper or 
lower respiratory system, (9) sleep disturbances.  
38 U.S.C.A. § 1117(g) as amended by § 202 of HR 1291, PL 107-
103).

The Board believes that although the decision to consider the 
claim under the provisions of law relating to Gulf War 
illnesses was clearly correct, the RO has unduly narrowed the 
scope of the claim by limiting its consideration to 
fibromyalgia alone.  Even if the symptoms at issue do not 
support a diagnosis of fibromyalgia, that does not resolve 
the question of whether they constitute some other form of 
chronic multisymptom illness or, if not, constitute an 
undiagnosed illness within the meaning of the pertinent 
legislation.  If the symptoms do not represent fibromyalgia, 
they may be due to some other entity, including an 
undiagnosed illness.  That question must be resolved through 
procurement of a medical opinion following further medical 
examination.  

The veteran is also seeking service connection for migraine 
headaches as a manifestation of undiagnosed illness.  
Migraine cephalgia represent chronic symptoms that have not 
been attributed in the record to a known diagnosis.  
Therefore, the question of whether they are manifestations of 
undiagnosed illness remains to be medically resolved.  

The Board believes that such an examination is necessary to 
fulfill the duty to assist under the VCAA.  ("[F]ulfillment 
of the statutory duty to assist...includes the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one." (emphasis added))  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); see also 38 C.F.R. § 4.1 (2003). ("It 
is...essential both in the examination and in the evaluation of 
the disability, that each disability be viewed in relation to 
its history").  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  

Further medical examinations may also be necessary to obtain 
information relevant to the other disabilities at issue.  The 
question of whether such examination(s) will be required to 
satisfy the duty to assist is left to the discretion of the 
RO.  

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should obtain the 
complete report of the Persian Gulf 
Registry examination performed in August 
1998.  

4.  The VBA AMC should obtain all VA 
outpatient treatment records for the 
veteran dated since January 2004.  

5.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him at any time for any of the 
disorders on appeal.  He should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  

All identified private treatment records 
should be requested directly from the 
healthcare providers.  

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

6.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).  

7.  The VBA AMC should arrange for a 
special VA examination of the veteran by 
an orthopedist or other appropriate 
available specialist, including on a fee 
basis if necessary, for the purpose of 
ascertaining the nature and etiology of 
his multiple joint pains and to determine 
whether such symptoms constitute an 
undiagnosed illness within the meaning of 
applicable legislation pertaining to 
Persian Gulf illness.  All necessary 
tests and studies should be performed.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner before and 
pursuant to the examination.  
The examiner must annotate the 
examination report that the claims file 
was in fact made available for review 
in conjunction with the examination.  
Any further indicated special studies 
must be conducted.  

It is requested that the examiner address 
the following:

(a)  The examiner should 
prepare a complete 
itemization of all complaints 
and symptoms to the disorder 
claimed as fibromyalgia with 
arthralgias and describe them 
in full.  

(b)  The examiner should 
determine whether such 
complaints and symptoms can 
be attributed to a known 
diagnosis or diagnoses and if 
so, should identify such 
diagnosis or diagnoses.  




(c)  The examiner should 
express an opinion as to 
whether it is at least as 
likely as not that such 
complaints and symptom are 
due to an undiagnosed 
illness.  

8.  The VBA AMC should arrange for a 
special VA examination of the veteran by 
a neurologist or other appropriate 
available specialist, including on a fee 
basis if necessary, for the purpose of 
ascertaining whether the veteran's 
migraine cephalgia constitutes an 
undiagnosed illness within the meaning of 
applicable legislation pertaining to 
Persian Gulf illness.  All necessary 
tests and studies should be performed.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner before and 
pursuant to the examination.  
The examiner must annotate the 
examination report that the claims file 
was in fact made available for review 
in conjunction with the examination.  
Any further indicated special studies 
must be conducted.  

It is requested that the examiner address 
the following:

(a)  The examiner should 
determine whether the 
veteran's headaches can be 
attributed to a known 
diagnosis or diagnoses and if 
so, should identify such 
diagnosis or diagnoses.  




(c)  The examiner should 
express an opinion as to 
whether it is at least as 
likely as not that such 
headaches are due to an 
undiagnosed illness.  

9.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the VBA AMC should review 
the requested examination reports and 
required medical opinions to ensure that 
they are responsive to and in compliance 
with the directives of this remand, and 
if they are not, the VBA AMC should 
implement corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

10.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issues on appeal.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the 
outcome of his claims for service connection and increased 
evaluations, and may result in their denial.  38 C.F.R. 
§ 3.655 (2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



